Citation Nr: 0214210	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-09 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an apportionment in excess of $101 a month 
from the veteran's VA compensation benefits.  




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from May 1993 to December 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 Special Apportionment Decision 
by the RO that granted an apportionment of the veteran's 
benefits to the appellant in the amount of $101 per month.  



FINDINGS OF FACT

1.  The veteran is in receipt of VA compensation benefits 
which include an additional amount for the veteran's two 
children as dependents.  

2.  The appellant has been awarded an apportionment of the 
veteran's benefits in the amount of $101.  

3.  An award of additional special apportionment to the 
appellant is not warranted on the basis of demonstrated 
hardship.  



CONCLUSION OF LAW

The criteria for an increased apportionment of the veteran's 
disability compensation benefits to the appellant as 
custodian of the veteran's two children are not met.  
38 U.S.C.A. § 5307 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.450, 3.451, 3.452, 3.453 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5307, if the veteran is not living with 
his spouse or his children are not in the veteran's custody, 
all or any part of the pension payable on account of the 
veteran may be apportioned as may be prescribed by the 
Secretary.  

A "general" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an 
apportionment may be paid if the veteran is not residing with 
his spouse or if his children are not residing with the 
veteran and the veteran is not reasonably discharging his 
responsibility for the spouse's or the children's' support.  
It is not necessary for the claimant to establish the 
existence of hardship in order to obtain an apportionment 
under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 
(1993).  

A "special" apportionment which may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  That 
regulation provides that, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, pension, compensation, emergency officers' retirement 
pay or dependency and indemnity compensation may be 
apportioned between the veteran and his or her dependents on 
the basis of the facts of the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  Ordinarily, apportionment of more than 50 percent 
of the veteran's benefits would constitute undue hardship on 
him or her while apportionment of less than 20 percent of his 
or her benefits would not provide a reasonable amount for any 
apportionee.  

The appellant has submitted financial information in 
conjunction with this appeal.  Inquiries were sent to the 
veteran regarding his financial hardship; however, the 
veteran never responded.  

In June 2001, the appellant reported that she had monthly 
income of $1,768.00 and average monthly expenses of 
$1,835.00.  

In August 2001, the appellant's request for an apportionment 
of the veteran's pension benefits was granted in the amount 
of $101 a month, the additional amount of compensation 
benefits the veteran was receiving for his two dependent 
children.  

In January 2002, the appellant submitted correspondence in 
which she asserted that she had monthly income of $1,780.00 
and average monthly expenses of $1515.00.  

The Board finds that an increased apportionment is not 
warranted under 38 C.F.R. § 3.451.  Since being awarded the 
$101 apportionment, it appears that the appellant's income 
has exceeded her monthly expenses. 

The RO has already awarded apportionment in an amount equal 
to the amount the veteran is entitled by virtue of having the 
two children as dependents.  Because the appellant's income 
now exceeds her expenses, the Board finds that an increased 
apportionment is not warranted in this case as actual 
hardship supporting additional monies is not demonstrated by 
the record.  

Finally, the appellant has contended that she has custody of 
a third child of the veteran's.  She was asked to provide a 
birth certificate or other evidence showing that the veteran 
is the father of the claimed third child; however, no such 
evidence was ever submitted.  

In any event, the veteran is not currently receiving 
additional compensation for a third child.  There is no 
evidence currently of record corroborating the allegation 
that the veteran fathered a third child who is in the custody 
of the appellant.  


VCAA

As noted in the Veterans Court's Order, there was a 
significant change in the law while the case was pending at 
the Veterans Court with the enactment of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2001).  

This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superseded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  

The Veterans Court held in its Order that the Veterans Claims 
Assistance Act of 2000 may be potentially applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Id.; see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  But see Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 (Fed. 
Cir. 2002) (section 3(a) of the VCAA does not apply 
retroactively to require that proceedings that were complete 
before VA and were on appeal to the Veterans Claims Court or 
the Federal Circuit be remanded for readjudication under the 
new statute).  

In this case, although the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act Of 
2000, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The appellant was notified in the 
RO's decision and the Statement of the Case, as well as 
letters from the RO seeking evidence, of the evidence that 
was necessary to obtain the benefits sought.  

The Board concludes the discussions in the RO's decision, 
Statement of the Case, and the letters from the RO informed 
her of the information and evidence needed to substantiate 
this claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.  The appellant has not referenced any 
obtainable evidence that has not been obtained that might aid 
her claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant records.  

The Board finds that the RO's decision, Statement of the Case 
and letters provided the appellant with adequate notice of 
what the law requires to award the benefits sought.  

The appellant further was provided adequate notice that VA 
would help her secure evidence in support of her claim if she 
identified that evidence.  

The decision, Statement of the Case and letters also provided 
notice to the appellant of what the evidence of record 
revealed.  Additionally, these documents provided notice why 
this evidence was insufficient. 

Thus, the appellant has been provided notice of what VA was 
doing to develop the claim, notice of what she could do to 
help her claim, and notice of how her claim was still 
deficient.  

Because no additional evidence has been identified by the 
appellant as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Cf. Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.



ORDER

An apportionment in excess of $101 a month from the veteran's 
compensation benefits is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

